Exhibit 99.1 SAIC Announces Financial Results for the First Quarter of Fiscal Year 2016 • Total revenues: $1,009 million ($998 million, excluding revenues performed by former parent) • Operating income: $57 million (5.7% of revenues, excluding revenues performed by former parent); Adjusted operating income: $60 million (6.0% of revenues, excluding revenues performed by former parent) • Diluted earnings per share: $0.69 (including acquisition and integration cost impact of $0.04 per share) • Cash flows provided by operating activities: $29 million • 10.7% increase to quarterly dividend: $0.31 per share dividend declared; payable on July30, 2015 • Book to bill of 1.0 MCLEAN, VA, June 9, 2015 — Science Applications International Corporation (NYSE: SAIC), a leading technology integrator providing full lifecycle services and solutions in the technical, engineering and enterprise information technology markets, today announced financial results for the first quarter ended May 1, 2015. As previously announced, SAIC completed its acquisition of Scitor Holdings, Inc. (Scitor) on May 4, 2015 subsequent to the end of the quarter. “We continue to see progress in our strategy execution with our third straight quarter of internal revenue growth. The recent Scitor acquisition further expands our market access and enhances our strong cash flow generation,” said CEO Tony Moraco. “The increase in our quarterly dividend demonstrates confidence in our business model and underscores our commitment to our shareholders.” First Quarter: Summary Operating Results Three Months Ended May 1, Percent change May 2, (in millions, except per share amounts) Revenues $ 4 % $ Revenues performed by former parent (1) 11 %) 15 Total revenues 3 % Operating income 57 (3 %) 59 Adjusted operating income (2) 60 2 % 59 Operating income as a percentage of revenues, excluding revenues performed by former parent % -40 bps % Adjusted operating income as a percentage of revenues, excluding revenues performed by former parent % -10 bps % Net income 33 (3 %) 34 Diluted earnings per share $ 0 % $ Cash flows provided by operating activities $ 29 %) $ 34 Free cash flow (2) $ 28 4 % $ 27 SAIC commenced its operations during the third quarter of fiscal 2014 following completion of a spin-off transaction from its former parent. “Revenues performed by former parent” represent work performed by SAIC’s former parent on pre-separation joint work and are recorded at revenue equal to cost to reflect that no additional profit is charged to the customer. Non-GAAP financial measure. See Schedule 5 for reconciliation to the most directly comparable GAAP financial measure. Total revenues for the first quarter were $1,009 million compared to $977 million during the first quarter of the prior year. Total revenues increased due to higher volume on supply chain contracts and increased U.S. Department of Defense (DoD) material and subcontract revenues. Material and subcontract revenues were lower in the prior year period due to award and funding delays. These increases were partially offset by net decreases on other programs and a decrease in revenues performed by former parent due to the expected ramp down of pre-separation joint work.
